           Case 6:06-cr-60011-AA      Document 294       Filed 03/06/20     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
GEOFFREY A. BARROW
Assistant United States Attorney
Geoffrey.Barrow@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                             6:06-cr-60011-AA-1

               v.                                    MOTION FOR LEAVE TO FILE
                                                     JOINT STATUS REPORT UNDER
JOSEPH DIBEE,                                        SEAL

               Defendant.


       The United States of America moves the Court for leave to file the parties’ joint status

report under seal. The report contains medical information that is not appropriate for public

release.

///

///

///

///


Motion for Leave to File Status Report Under Seal                                           Page 1
                                                                                     Revised Aug. 2019
        Case 6:06-cr-60011-AA        Document 294      Filed 03/06/20       Page 2 of 2




       The undersigned certifies that he conferred with counsel for defendant, Paul Hood, and

that Mr. Hood concurs with this motion to seal.

Dated: March 6, 2020                               Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney


                                                   s/ Geoffrey A. Barrow
                                                   GEOFFREY A. BARROW
                                                   Assistant United States Attorney




Motion for Leave to File Status Report Under Seal                                         Page 2
